    Case 1:19-mj-00251-IDD Document 1 Filed 05/28/19 Page 1 of 2 PageID# 1

                                                                                       r   ILED

                   IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.: 1:19-MJ-r'O^ I
                                                            Misdemeanor



WILLIAM GAISIE,                                             Court Date: June 24,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor-7512613)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about April 13, 2019, at Marine Corps Base, Quantico, Virginia within the special

maritime and territorial jurisdiction of the United States in the Eastern District of Virginia, the

defendant, WILLIAM GAISIE, did unlawfully operate a motor vehicle while under the influence

of alcohol after previously having been convicted of VA Code § 18.2-266 within a period offive

to ten years.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
18.2-270(8), 1950, as amended)


                                                     Respectfully Submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attor



                                                     Garland W. Rowland
                                                     Special Assistant United States Attomey
Case 1:19-mj-00251-IDD Document 1 Filed 05/28/19 Page 2 of 2 PageID# 2
